Exhibit 10.47

PERFORMANCE UNIT AGREEMENT

[Company] (the “Global Affiliate”) confirms that, on [date], [year] (the “Grant
Date”), you were granted [amount in words] ([number]) Performance Units under
the MetLife International Performance Unit Incentive Plan (the “Plan”), and
approves and ratifies such grant. Your Performance Units are subject to the
terms and conditions of this Performance Unit Agreement (this “Agreement”) and
of the Plan (which is incorporated in this Agreement by reference). Any payment
due under this Agreement may be made on behalf of the Global Affiliate by any
one or more Affiliates (each such Affiliate(s) making any such payment will be
known as a “Paying Affiliate”). Unless otherwise specified, the word “Section”
refers to a Section in this Agreement. Any other capitalized word used in this
Agreement but not defined here is defined in the Plan.

1. Standard Performance Terms..

(a) The terms of this Section 1 shall be referred to as the “Standard
Performance Terms” and will apply to your Performance Units except in so far as
Sections 2 (Change of Status) or 3 (Change of Control) apply.

(b) The Performance Period for your Performance Units will begin on [date],
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. The Administrator will determine your
Final Performance Units in accordance with this Section 1 (your “Final
Performance Units”). Each Final Performance Unit will be paid in cash equal to
the Closing Price of Common Stock on the date designated by the Administrator
following the last day of the Performance Period. Your Final Performance Units
will be due and payable in cash at the time specified in Section 16.

(c) If the Committee determines in writing that the Company met one or more of
the Section 162(m) Goals, then you will be eligible for a payment of up to 200%
of your Performance Units. The “Section 162(m) Goals” shall be the following:

(1) Positive Company income from continuing operations before provision for
income tax, excluding net investment gains (losses) (defined in accordance with
Section 3(a) of Article 7.04 of United States Securities and Exchange Commission
Regulation S-X ), which includes total net investment gains (losses) and net
derivatives gains (losses), as presented in the financial statements in the
Company’s Annual Report on Form 10-K for the calendar year preceding the
beginning of the Performance Period (“Adjusted Income”), for the Performance
Period.

(2) Positive Adjusted Income for the third calendar year of the Performance
Period.

(3) Positive Company Proportionate Total Shareholder Return for the Performance
Period, as defined for the Company in Section 1(d)(2).

(4) Positive Company Proportionate Total Shareholder Return for the third
calendar year of the Performance Period, as defined for the Company in
Section 1(d)(2) with respect to the third calendar year of the Performance
Period.



--------------------------------------------------------------------------------

(d) If, under Section 1(c), you are eligible for a payment, the Administrator
will determine your Final Performance Units by multiplying your Performance
Units by the “Performance Factor.” The Performance Factor means a percentage
(from zero to 200%) which is the sum of two other percentages (each from zero to
100%), described in (1) and (2) below, multiplied by the factor determined by
(3) below, if applicable.

(1) The first percentage will be based on the Company’s average percentile
performance with respect to Change in Annual Net Operating Income Available to
Common Shareholders Per Share during the Performance Period relative to the
other companies in the Index, determined in the following manner:

(a) First, the Net Operating Income Available to Common Shareholders Per Share
will be determined for the Company and for each of the other companies in the
Index, for each calendar year of the Performance Period and the calendar
immediately preceding the first calendar year of the Performance Period. For
this purpose, “Net Operating Income Available to Common Shareholders Per Share”
for each calendar year will have the meaning of that term, or its substantial
equivalent, defined in or derived from the Company’s quarterly financial
supplement for the fourth quarter of the prior year filed with or furnished to
the United States Securities and Exchange Commission.

(b) Second, the Change in Annual Net Operating Income Available to Common
Shareholders Per Share will be determined for the Company and for each of the
other companies in the Index for each calendar year of the Performance Period.
For this purpose, “Change in Annual Net Operating Income Available to Common
Shareholders Per Share” means Net Operating Income Available to Common
Shareholders Per Share for each calendar year of the Performance Period divided
by Net Operating Income Available to Common Shareholders Per Share in the
immediately preceding calendar year.

(c) Third, the Company’s Change in Annual Net Operating Income Available to
Common Shareholders Per Share for each calendar year of the Performance Period
will be compared to the Change in Annual Net Operating Income Available to
Common Shareholders Per Share for each of the other companies in the Index for
the same calendar year to determine the percentage of the other companies in the
Index whose performance was less than that of the Company, rounded down to the
nearest whole number percentile appearing on the left-hand column of Table 1 of
Schedule A to this Agreement (Company performance greater than every other
company in the Index being deemed to be performance in the ninety-ninth
percentile), producing the Company’s percentile performance relative to the
other companies in the Index.

(d) Fourth, a percentage for each calendar year of the Performance Period will
be determined using the percentile determined under Section 1(d)(1)(c) and the
corresponding percentage on the right-hand column of Table 1 of Schedule A to
this Agreement.

 

2



--------------------------------------------------------------------------------

(e) Finally, the three percentages referenced in Section (1)(d)(1)(d) will be
averaged.

(2) The second percentage will be based on the Company’s performance with
respect to Proportionate Total Shareholder Return during the Performance Period
as a percentage of that of the Index, determined according to Table 2 of
Schedule A to this Agreement, determined in the following manner:

(a) First, the Initial Closing Price of the Company and the Index will each be
determined. For this purpose, “Initial Closing Price” means, in the case of the
Company the average Closing Price, and in the case of the Index the value of the
Index, in each case for the twenty (20) trading days prior to the first day of
the Performance Period.

(b) Second, the Final Closing Price of the Company and the Index will each be
determined. For this purpose, “Final Closing Price” means, in the case of the
Company the average Closing Price, and in the case of the Index the value of the
Index, in each case for the twenty (20) trading days prior to and including the
final day of the Performance Period.

(c) Third, the Total Shareholder Return of the Company and the Index will each
be determined. For this purpose, “Total Shareholder Return” means the change
(plus or minus) from the Initial Closing Price to the Final Closing Price, plus
(in the case of the Company) dividends (if any) actually paid on Common Stock on
a reinvested basis from the first day of the Performance Period to and including
the last day of the Performance Period.

(d) Fourth, the Proportionate Total Shareholder Return of the Company and the
Index will each be determined. For this purpose, “Proportionate Total
Shareholder Return” means Total Shareholder Return divided by Initial Closing
Price.

(e) Fifth, the Proportionate Total Shareholder Return of the Index will be
subtracted from the Company’s Proportionate Total Shareholder Return, and the
result rounded up or down to the nearest percentage appearing on the left-hand
column of Table 2 of Schedule A to this Agreement (any result precisely halfway
between two percentages being rounded up to the next highest percentage).

(f) Finally, a percentage will be determined using the result produced under
Section 1(d)(2)(e) and the corresponding percentage on the right-hand column of
Table 2 of Schedule A to this Agreement.

(3) If the Total Shareholder Return of the Company, as determined under Section
(1)(d)(2)(c), is zero percent or less, then the sum of the percentages described
under Sections (1)(d)(1) and (1)(d)(2) will be multiplied by a factor of
seventy-five hundredths (0.75) and rounded up or down to the nearest whole
percentage (any result precisely halfway between two percentages being rounded
up to the next highest percentage) to determine the Performance Factor.

 

3



--------------------------------------------------------------------------------

(e) For purposes of Section 1(d)(1), the companies in the Index refers to each
company, other than the Company and other than Berkshire Hathaway Inc. (and any
company that the Committee determines in its discretion is a successor to
Berkshire Hathaway Inc.), that:

(1) does not adopt International Financial Reporting Standards with respect to a
reporting period earlier than the reporting period with respect to which the
Company does so;

(2) has publicly reported its earnings in conformity with accounting principles
generally accepted in the United States of America for each of the two calendar
years being compared under Section 1(d)(1)(b); and

(3) is included in the Standard & Poor’s Insurance Index derived from Fortune
500 companies for the entirety of the second of the two calendar years being
compared under Section 1(d)(1)(b).

(f) For purposes of Section 1(d)(2), the Index refers to the Standard & Poor’s
Insurance Index derived from Fortune 500 companies, excluding Berkshire Hathaway
Inc. (and any company that the Committee determines in its discretion is a
successor to Berkshire Hathaway Inc.), including any weighting of the stock of
the companies included in that Index that is applied by Standard & Poor’s, from
time to time.

2. Changes of Status. For purposes of this Section 2, your transfer between the
Company and an Affiliate, or among Affiliates, will not be a termination of
employment. In the event of a Change of Control, any applicable terms of
Section 3 (Change of Control) will supersede the terms of this Section 2.

(a) Disability. In the event of your qualification for Disability benefits,
Section 1 will continue to apply to your Performance Units. Notwithstanding any
other terms of this Section 2, if you qualify for Disability benefits no
subsequent Termination, other than a Termination for Cause, shall affect your
Performance Units.

(b) Death. In the event of your Termination due to your death, each of your
Performance Units (without being transformed into Final Performance Units) will
be valued at the Closing Price on the date of death and due and payable in cash.
Any payment will be made at the time specified in Section 16.

(c) Approved Retirement. In the event of your Termination by reason of an
Approved Retirement, Section 1 will continue to apply to your Performance Units.
Subject to Section 2.1(e) of the Plan, you do not need special approval from the
Administrator for an Approved Retirement.

(d) Termination for Cause. Notwithstanding any other terms of this Section 2, in
the event of your Termination for Cause, all of your Performance Units will be
forfeited immediately.

(e) Other Terminations. Unless the Administrator determines otherwise, if no
other provision of this Section 2 applies (including, for example, your
voluntary Termination other than due to Approved Retirement or your involuntary
Termination other than for Cause or due to

 

4



--------------------------------------------------------------------------------

Approved Retirement), all of your Performance Units will be forfeited
immediately unless you are offered a separation agreement by the Company or an
Affiliate under a severance program. To the extent you are offered a separation
agreement by the Company or an Affiliate, and your separation agreement becomes
final, your Prorated Performance Units will be due and payable to you. Any
payment will be made at the time specified in Section 16. The number of your
“Prorated Performance Units” will be determined by dividing the number of
calendar months in the Performance Period that have ended as of the end of the
month of the termination of your employment by thirty-six (36), multiplying the
result by the number of your Performance Units, and rounding to the nearest
whole number, and, if you were subject to the reporting requirements of
Section 16 of the United States Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto (the “Exchange Act”), or were an
“executive officer” of the Company under the Exchange Act and the rules
promulgated thereunder, at any time during the Performance Period, further
multiplying the result by the lesser of 100% or the Performance Factor;
provided, however, that if the date of the termination of your employment is
prior to the first anniversary of the beginning of the Performance Period, then
the number of your Prorated Performance Units shall be zero (0). Payment for
each of your Prorated Performance Units will be made in cash at a value equal to
the Closing Price on the Grant Date and shall be rounded to the nearest US
one-hundred dollars (US$100.00) in value; provided, however, that if you were
subject to the reporting requirements of Section 16 of the Exchange Act, or were
an “executive officer” of the Company under the Exchange Act and the rules
promulgated thereunder, at any time during the Performance Period, payment for
each of your Performance Units will be made in cash at a value equal to the
lesser of the Closing Price on the Grant Date or the Closing Price on the date
the Performance Factor is determined, and shall be rounded to the nearest US
one-hundred dollars (US$100.00) in value. If your separation agreement does not
become final, your Performance Units will be forfeited.

3. Change of Control. Notwithstanding any other terms of this Plan, in the event
of a Change of Control, unless the Administrator reasonably determines in good
faith prior to the occurrence of a Change of Control that an Alternative Award
has been granted to you with regard to a Performance Unit, your Performance
Units will be valued at the Change of Control Price and be immediately due and
payable in cash. Any payment will be made at the time specified in Section 16.

4. Nontransferability of Awards. You may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Units, other than by
will or by the laws of descent and distribution.

5. Estate. Benefits remaining unpaid at your death will be paid to your estate,
except as otherwise required by law.

6. Tax Withholding. The Paying Affiliate may withhold, or require you to remit,
an amount sufficient to satisfy any applicable withholding tax requirements
relating to the payment on account of your Performance Units, and the Paying
Affiliate may defer payment until this requirement is satisfied. Regardless of
any action any Affiliate takes with respect to any or all tax withholding
(including social insurance contributions and payment on account obligations, if
any), you acknowledge that the ultimate liability for all such taxes is and
remains your responsibility (or that of your estate) and that no Affiliate makes
any representations or

 

5



--------------------------------------------------------------------------------

undertakings regarding the treatment of any tax withholding in connection with
any aspect of any of your Performance Units, including the grant or payment on
account of the Performance Units, and that neither the Administrator nor any
Affiliate commits to structure the terms of the grant of or any aspect of any
Performance Unit to reduce or eliminate your (or you estate’s or any heir’s)
liability for such tax.

7. Adjustment of the Number of Performance Units. The Administrator will make
appropriate adjustments in the terms and conditions of your Performance Units in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements as provided in the Plan. The Administrator’s determinations
in this regard will be conclusive. No additional Performance Units will be
credited to you on the occasion of the payment of any cash dividend on Common
Stock or any other payment in connection with such Common Stock.

8. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware of the United
States of America, regardless of the law that might be applied under principles
of conflict of laws. Any action to enforce this Agreement or any other action
regarding this Agreement must be brought in a court in the State of New York of
the United States of America, to which jurisdiction the Administrator, the
Global Affiliate, and you consent, to the maximum extent consistent with law.

9. Interpretation; Construction. Any determination or interpretation by the
Administrator pursuant to this Agreement will be final and conclusive. In the
event of a conflict between any term of this Agreement and the terms of the
Plan, the terms of the Plan control.

10. Entire Agreement. This Agreement and the Plan represent the entire agreement
between you and the Global Affiliate regarding your Performance Units. No
promises, terms, or agreements of any kind regarding your Performance Units that
are not set forth in this Agreement or in the Plan, or to which there is no
reference in this Agreement or the Plan, are part of this Agreement.

11. Amendments. The Administrator has the exclusive right to amend this
Agreement as long as the amendment is consistent with the Plan. The
Administrator will give written notice to you (or, in the event of your death,
to your estate) of any amendment as promptly as practicable after its adoption.

12. No Right to Future Grants; No Right of Employment. This Agreement is not a
contract of employment and it is not a guarantee of employment for life or any
period of time. Nothing in this Agreement interferes with or limits in any way
the right of any Affiliate to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of any
Affiliate. In accepting this Agreement, you acknowledge that: (a) the Plan is
established voluntarily, and this Agreement is established voluntarily by the
Global Affiliate, and that each is discretionary in nature and may be modified,
suspended or terminated by the Administrator at any time, as provided in the
Plan and this Agreement, respectively; (b) the grant of your Performance Units
is voluntary and occasional and does not create any contractual or other right
to receive future grants of Performance Units, or benefits in lieu of
Performance Units, even if Performance Units have been granted repeatedly in the
past; (c) all decisions with respect to future Performance Unit grants, if any,
will be at the sole discretion of the

 

6



--------------------------------------------------------------------------------

Administrator, including, but not limited to, the timing of any grants, the
number of Performance Units and vesting provisions; (d) your participation in
the Plan is voluntary; (e) the Performance Units are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company, and which is outside the scope of your employment contract, if
any; (f) the Performance Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, Termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (g) the Performance Unit grant will not be interpreted to form an
employment contract or relationship with any Affiliate or the Company; (h) the
future Closing Price of Common Stock and the applicable Performance Factor
applicable to your Performance Units are unknown and cannot be predicted with
certainty; (i) your Performance Units will have no value unless the applicable
Performance Factor is greater than zero; (j) to the fullest extent permitted by
law, no claim or entitlement to compensation or damages arises from termination
of the Performance Units or diminution in value of the Performance Units and you
irrevocably release the Administrator, the Company, and each Affiliate from any
such claim that may arise; and (k) in the event of your Termination, neither
your eligibility, nor any right to receive Performance Units, nor any period
within which payment may be made on account of your Performance Units, if any,
will be extended beyond the period specified under this Agreement by any notice
period mandated under law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of your Termination, your right to payment on account of your Performance
Units, if any, will not be extended by any notice period mandated under law.

13. Employee Data Privacy. You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this document by the Administrator, any Affiliate, or the
Company, for the exclusive purpose of implementing, administering and managing
your participation in the Plan. You understand that the Administrator,
Affiliates, and the Company hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, or shares of stock or directorships held in Affiliates,
and the Company, details of all Performance Units awarded, forfeited, on which
payment has been made, and/or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (“Data”). You understand that
the Administrator, Affiliates, or the Company will transfer Data amongst
themselves as necessary for the implementation, administration and management of
the Plan, that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan,
including but not limited to any applicable retention period necessary for
effective or lawful administration of the Plan. You understand that you may, at
any time, view Data, request additional information about the storage and
processing of

 

7



--------------------------------------------------------------------------------

Data, require any amendments to Data that are required by applicable law or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You are not obligated to
consent to the collection, use, processing and transfer of Data. However, you
understand that if you refuse to grant consent under this Section 13 by failing
to accept this Agreement you will not receive any Performance Units pursuant to
this Agreement, and that if you subsequently withdraw your consent under this
Section 13 you will forfeit all of your Performance Units. You understand that
you may contact your local human resources representative for more information
on the consequences of your refusal to consent or withdrawal of consent.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Nature of Obligation. You acknowledge that, subject to the terms of
Section 19 of this Agreement, the obligation to make payments due under this
Agreement, if any, shall be the sole obligation of the Global Affiliate, but may
be satisfied by any Affiliate on behalf of the Global Affiliate, and shall be
unfunded and unsecured. In no event shall the Company be obligated to make
payments due under this Agreement. The Global Affiliate and you agree and
acknowledge that, to the extent consistent with applicable law, neither the
Performance Units, this Agreement, the Plan nor any rights, obligations, terms
and conditions set forth therein or in connection therewith, constitute
securities, negotiable instruments, or derivatives instruments or transactions.

16. Timing of Payment.

(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly.

(b) If payment is due and payable under Section 2(b), it will be made upon your
death.

(c) If payment is due and payable under Section 2(e), it will be made six
(6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date); provided, however, that if you were subject to the reporting requirements
of Section 16 of the Exchange Act, or were an “executive officer” of the Company
under the Exchange Act and the rules promulgated thereunder, at any time during
the Performance Period, payment will be made in the calendar year after the end
of the Performance Period but in no event earlier than six (6) months after the
termination of your employment (or six (6) months after your “separation from
service” under Code Section 409A, if that is a different date).

(d) If payment is due and payable under Section 3, and the Change of Control
that causes payment to be due and payable is a “change of control” as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
of the Change of Control. If payment is due and payable under Section 3, and the
Change of Control that causes payment to be due and payable is not a “change of
control” as defined under Code Section 409A, such sum shall be paid to you at
the time determined under Section 16(e).

 

8



--------------------------------------------------------------------------------

(e) If payment is due and payable under the Standard Performance Terms (and you
have not been offered or chosen to defer payment under an applicable deferred
compensation plan offered by the Company or an Affiliate), payment will be made
in the calendar year after the end of the Performance Period.

17. Currency; Exchange Rate. Payments pursuant to Section 3 will be made in your
then-current payroll currency (or another currency of your choosing) at a
reasonable US currency exchange rate chosen in good faith by the Paying
Affiliate. Otherwise, any payment due to you will be made in your then-current
payroll currency (or other currency of the Paying Affiliate’s choosing) at a
United States currency exchange rate determined by the Paying Affiliate in its
discretion.

18. Consideration. To the extent any separate or additional consideration is
necessary under applicable law to effectuate the parties’ intentions to be bound
by the terms of this Agreement, you agree to pay US$1.00 (One Dollar 00/100
currency of the United States of America) to the Global Affiliate, which shall
not be refundable to you.

19. Substitution of Award. Notwithstanding anything in this Agreement to the
contrary, the Administrator may, at any time prior to payment for your
Performance Units, in its sole discretion, find that the Company or an Affiliate
has made an award to you intended to substitute for the Performance Units
(including but not limited to a contingent right to acquire Common Stock), and
that such substitute award is subject to such material terms and conditions that
are no less favorable than the material terms and conditions governing your
Performance Units and that provide for the same timing for payment as apply to
your Performance Units. Upon such a finding, the Administrator may, in its sole
discretion, cancel your Performance Units in light of that substitute award
without additional compensation to you.

20. Miscellaneous Terms. Your Performance Units are not Common Stock and do not
give you the rights of a holder of Common Stock. Any payment attributable to
your Performance Units is subject to all applicable laws, rules and regulations,
and to any approvals by any governmental agencies as may be required, and to any
Company policy on insider trading. No payment will be made on account of your
Performance Units if that payment would result in a violation of applicable law.
Your Performance Units are subject to the Company’s performance-based
compensation recoupment policy (which currently covers only officers or
officer-equivalent employees of the Company and its Affiliates) in effect from
time to time. As a condition of the grant confirmed in this Agreement, you agree
to take any and all actions, and consent to any and all actions taken by the
Administrator, Company, Global Affiliate, or any Affiliate as may be required to
comply with any laws, rules and regulations. In addition, you agree to take any
and all actions as may be required to comply with your personal legal and tax
obligations under laws, rules and regulations. Any or all documents related to
awards granted to you under the Plan may be delivered to you by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to engage in any transaction under the Plan through any on-line or
electronic system as may be established and maintained for that purpose. You
acknowledge and agree that it is your express intent that this Agreement, the
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the award, be drawn up in English. If you have
received this Agreement, the Plan or any other documents related to the award
translated into a language other than English, and if the meaning

 

9



--------------------------------------------------------------------------------

of the translated version is different than the English version, the English
version will control except as otherwise required by law. The Administrator and
the Global Affiliate reserve the right to impose other requirements on awards
granted to you under the Plan to the extent that either the Administrator or the
Global Affiliate determines, in their respective sole discretion, that such
other requirements are necessary or advisable in order to comply with law or to
facilitate the administration of the Plan.

IN WITNESS WHEREOF, the Global Affiliate has caused its duly authorized officer
to execute, and you have executed, this Agreement effective on the Grant Date.

 

[COMPANY     EMPLOYEE   By:  

 

        Signature      

 

        Signature  

 

        Name                

 

          Date  

 

      Title        

 

10



--------------------------------------------------------------------------------

Schedule A

to Performance Unit Agreement

 

Table 1    Table 2

Company Change in Net

Operating Income Company
Performance (Percentile

Relative to Other Companies

in the Index)

   First Percentage (Averaged
For Each Year  of
Performance Period) For
Purposes of Determining
Performance Factor*    Index Proportionate Total
Shareholder  Return
Subtracted From Company
Proportionate Total
Shareholder Return   Second Percentage For
Purposes of  Determining
Performance Factor* 0-24    0    -26.0% or less   0 25    25    -25.0%   25 26
   26    -24.0%   26 27    27    -23.0%   27 28    28    -22.0%   28 29    29   
-21.0%   29 30    30    -20.0%   30 31    31    -19.0%   31 32    32    -18.0%  
32 33    33    -17.0%   33 34    34    -16.0%   34 35    35    -15.0%   35 36   
36    -14.0%   36 37    37    -13.0%   37 38    38    -12.0%   38 39    39   
-11.0%   39 40    40    -10.0%   40 41    41    -9.0%   41 42    42    -8.0%  
42 43    43    -7.0%   43 44    44    -6.0%   44 45    45    -5.0%   45 46    46
   -4.0%   46 47    47    -3.0%   47 48    48    -2.0%   48 49    49    -1.0%  
49 50    50    0.0%   50 51    52    1.2%   52 52    54    2.4%   54 53    56   
3.6%   56 54    58    4.8%   58 55    60    6.0%   60 56    62    7.2%   62 57
   64    8.4%   64 58    66    9.6%   66 59    68    10.8%   68 60    70   
12.0%   70 61    72    13.2%   72 62    74    14.4%   74 63    76    15.6%   76
64    78    16.8%   78 65    80    18.0%   80 66    82    19.2%   82 67    84   
20.4%   84 68    86    21.6%   86 69    88    22.8%   88 70    90    24.0%   90
71    92    25.2%   92 72    94    26.4%   94 73    96    27.6%   96 74    98   
28.8%   98 75-99    100    30.0% or greater   100

 

* First percentage is determined for each calendar year of the Performance
Period and averaged, and added to second percentage. The total is multiplied by
the number of Performance Units granted to determine the number of Final
Performance Units. See Section 1 of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrator has approved this form of Performance Unit
Agreement pursuant to the MetLife International Performance Unit Incentive Plan,
effective February 23, 2011.

 

ADMINISTRATOR  

/s/ Dennis J. Shiel

Dennis J. Shiel

  Date:  

7/21/11

 